Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 1 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 2 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 3 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 4 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 5 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 6 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 7 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 8 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                  A Page 9 of 10
Case 19-20116   Doc 47-1   Filed 04/18/19 Entered 04/18/19 10:53:57   Desc Exhibit
                                 A Page 10 of 10
